                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-cv-62123-BLOOM/Valle

THREE BOYS, LLC,

       Plaintiff,

v.

GREY DOOR LUXURY HOMES, LLC,
and INSYNCRUS CORP.,

      Defendant.
__________________________________/

                                             ORDER

       THIS CAUSE is before the Court on Plaintiff’s Motion for Default Final Judgment, ECF

No. [57] (“Motion”), filed on November 1, 2019. The Court has carefully reviewed the Motion,

the record in this case, and the applicable law, and is otherwise fully advised. For the reasons that

follow, Plaintiff’s Motion is granted.

       On September 13, 2018, Plaintiff Three Boys, LLC (“Plaintiff”) served a copy of the

summons and Complaint, ECF No. [1], on Defendants Grey Door Luxury Homes, LLC (“Grey

Door”), and Insyncrus Corp. (“Insyncrus”) (collectively, “Defendants”), ECF No. [4]. On October

29, 2018, Defendants filed their Answers and Affirmative Defenses, ECF Nos. [12] & [13]

(collectively, “Answers”).

       On September 9, 2019, Defendants’ counsel filed two Motions to Withdraw as Attorney.

ECF Nos. [44] & [45]. This Court granted both Motions to Withdraw and ordered Defendants to

retain new counsel permitted to practice before this Court no later than September 25, 2019. ECF

No. [47] (“Order on Motion to Withdraw”); see Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385

(11th Cir. 1985) (“[A] corporation is an artificial entity that can act only through agents, cannot
                                                               Case No. 18-cv-62123-BLOOM/Valle


appear pro se, and must be represented by counsel.”). After failing to comply with the Court’s

Order on Motion to Withdraw and retain new counsel, on September 27, 2019, this Court ordered

Defendants to show cause for their failure to retain new counsel by October 2, 2019. ECF No. [50].

When Defendants further failed to provide any notice indicating that they retained new counsel,

the Court ordered Defendants to show cause by October 9, 2019, or face default. ECF No. [51].

       After Defendants again failed to timely respond or comply, the Court issued an Order on

Default Procedure, requiring Plaintiff to submit a Motion for Entry of Clerk’s Default. ECF No.

[52]. Based on Defendants’ failure to comply with Court orders, the Court struck Defendants’

Answers, effective on October 10, 2019. ECF No. [58]. Plaintiff thereafter filed a Motion for

Clerk’s Entry of Default, ECF No. [53], which the Clerk of Court entered the same day, ECF No.

[54]. October 22, 2019, the Court entered an Order on Default Judgment Procedure, indicating that

Default Final Judgment would be entered against Defendants if they failed to move to set aside the

Clerk’s Default. ECF No. [55]. To date, Defendants have not moved to set aside the Clerk’s Default

or filed any other paper in response to this Court’s orders.

       If a defendant fails to plead or otherwise defend a complaint filed against it, the Clerk of

Court may enter a default against that party. See Fed. R. Civ. P. 55(a). Once a default is entered, a

plaintiff may seek entry of a default judgment against the defaulting defendant. See Fed. R. Civ.

P. 55(b). By defaulting, a defendant is taken to admit the well-pleaded allegations of fact in a

plaintiff’s complaint. Eagle Hosp. Physicians, LLC v. SRG Consulting, Inc., 561 F.3d 1298, 1307

(11th Cir. 2009) (quoting Nishimatsu Const. Co., Ltd. v. Houston Nat’l Bank, 515 F.2d 1200, 1206

(5th Cir. 1975)). Although facts are admitted as true, conclusions of law are not; a sufficient basis

to state a claim must still exist in the pleadings before a court may enter a default judgment.

Nishimatsu Const. Co., Ltd., 515 F.2d at 1206.


                                                 2
                                                             Case No. 18-cv-62123-BLOOM/Valle


       By virtue of the Clerk’s default and their failure to respond to this Court’s orders,

Defendants are deemed to have admitted the allegations in Plaintiff’s Complaint. Plaintiff has

established liability against Defendants in the following amounts based on (1) Grey Door’s failure

to perform its obligations under its agreement with Plaintiff for property development, and (2)

Insyncrus’s unjust enrichment from Grey Door’s illegitimate use of Plaintiff’s investment funds

to finance Insyncrus’s separate operations, as described in the Complaint. Further, Plaintiff has

established its entitlement to an award of attorney’s fees pursuant to the terms of its contractual

agreement with Grey Door, attached to the Complaint. ECF No. [1-1].

           1. Plaintiff has established damages against Grey Door for Grey Door’s breach of

               contract in the amount of $500,000.00, plus pre-judgment interest of $9,410.41, for

               a total of $509,410.41, with continuing interest at the relevant Florida statutory rate.

           2. Plaintiff has established its entitlement to an award of attorney’s fees in the amount

               $37,950.37, plus costs in the amount $11,892.09, for a total of $49,842.46, against

               Grey Door pursuant to the terms of their contractual agreement.

           3. Plaintiff has established damages against Insyncrus for Insyncrus’s improper

               receipt and use of Plaintiff’s funds to finance its independent development project

               in the amount of $80,000.00, plus pre-judgment interest of $1,532.92, for a total of

               $81,532.92, with continuing interest at the relevant Florida statutory rate.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

           1. Plaintiff’s Motion for Final Default Judgment Against Defendants, ECF No. [57],

               is GRANTED.

           2. Pursuant to Federal Rule of Civil Procedure 58, the Court will separately enter

               Default Final Judgment.


                                                  3
                                                 Case No. 18-cv-62123-BLOOM/Valle


       DONE AND ORDERED in Chambers at Miami, Florida, on November 12, 2019.




                                              _________________________________
                                              BETH BLOOM
                                              UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record

Insyncrus Corp.
c/o Stanley Young
700 NE 16th Terrace
Fort Lauderdale, Florida 33304

Grey Door Luxury Homes, LLC
c/o Stanley Young
700 NE 16th Terrace
Fort Lauderdale, Florida 33304




                                        4
